Citation Nr: 1826867	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-30 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for cervical spine degenerative disc disease (DDD) and degenerative joint disease (DJD) status post C5-C6 and C6-C7 anterior discectomies and fusion prior to September 14, 2009; in excess of 20 percent from September 14, 2009 to February 15, 2010; in excess of 10 percent from May 1, 2010 to January 26, 2014, and in excess of 30 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Faverio, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1985 to September 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which effectuated a June 2013 Board decision granting service connection for a cervical spine disability.  The RO assigned an initial 10 percent rating, effective October 19, 2006; a 20 percent rating, effective September 14, 2009; a temporary total rating, effective February 16, 2010; and a 10 percent rating, effective May 1, 2010.  

Before the matter was certified to the Board in a May 2014 rating decision, the RO increased the rating for the Veteran's cervical spine disability to 30 percent, effective January 27, 2014.  Although an increased rating was granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned from the date of the claim, nor has the Veteran withdrawn his appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Since the RO last reviewed this matter in the May 2014 Statement of the Case, relevant evidence has been associated with the record on appeal, including the report of a March 2017 VA medical examination of the Veteran's service-connected cervical spine disability.  

The record currently available to the Board does not contain a waiver of initial RO consideration of this additional evidence and, unfortunately, a presumed waiver pursuant to 38 U.S.C. § 7105(e)(1) does not apply because the VA treatment records were generated by VA rather than submitted by the Veteran.  As a result, remand is necessary so the AOJ can issue a supplemental statement of the case (SSOC) considering all the relevant evidence of record associated with the file.  See 38 C.F.R. § 20.1304(c).

In addition, it appears that the record on appeal is incomplete.  Although it appears that the Veteran receives care for his service-connected cervical spine disability from VA, the most recent VA clinical records currently associated with the record are dated in January 2010.  The most recent private clinical records currently associated with the file are dated in December 2009.  Thus, additional development is necessary.

Finally, the Board finds that a VA medical examination is necessary.  At the March 2017 VA medical examination, the Veteran reported left arm pain, numbness, and tingling.  In the examination report, however, the examiner indicated that the Veteran did not exhibit radicular pain or other signs or symptoms due to radiculopathy.  No further explanation was provided.  The Board notes that VA clinical records contain pre and post-operative diagnoses of cervical stenosis with left C6 and C7 radiculopathies.  See e.g. Operative Report, dated February 16, 2010.  Given the applicable rating criteria, clarification is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify all sources of treatment for his service-connected cervical spine disability since December 2009, both VA and private.  After obtaining the necessary information and authorization from the Veteran, undertake reasonable efforts to obtain any outstanding treatment records pertaining to the Veteran's cervical spine.

2.  The Veteran should be scheduled for a VA medical examination to determine the nature and severity of his service-connected cervical spine disability.  Access to records in the Veteran's electronic VA claims files must be made available to the examiner for review in connection with the examination.

After examining the Veteran and reviewing the record, the examiner should specifically delineate all symptoms associated with the Veteran's service-connected cervical spine disability, to include any neurological impairment and decreased range of motion, and comment on the severity of those symptoms.  The examiner must also comment on any functional impairment resulting from painful motion, weakness, fatigability, and incoordination.  If feasible, this determination should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.

The examiner must also address at what point in the arc of motion pain limits function both regularly and during flare-ups, even if a flare-up is not observed on that day.  In addressing the nature of any disability during a flare-up the examiner must address the severity of the flare-up, the frequency and duration of the flare-up, and all precipitating and alleviating factors.

The examiner should also state whether the Veteran's service-connected cervical spine disability results in incapacitating episodes manifested by physician-prescribed bed rest, and if so, the duration of any episodes in the past 12 months should be reported.

3. After conducting any additional development deemed necessary, the AOJ should readjudicate the claim, considering all the evidence of record.  If the claim remains denied, the Veteran and his representative should be issued an appropriate supplemental statement of the case and the opportunity to respond.  The case should then be returned to the Board for appropriate appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

